     Case: 3:17-cr-00042-RAM-RM Document #: 19 Filed: 07/22/20 Page 1 of 3



                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                 )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:17-cr-0019
                                               )
JAMAL HAYNES,                                  )
                                               )
                     Defendant.                )
                                               )
UNITED STATES,                                 )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:17-cr-0042
                                               )
JAMAL HAYNES,                                  )
                                               )
                     Defendant.                )

                                           ORDER
       BEFORE THE COURT is the motion of Jamal Haynes (“Haynes”) for compassionate
release. (Case Number 3:17-cr-0019, ECF No. 420; Case Number 3:17-cr-0042, ECF No. 9.)
For the reasons stated below, the Court will order the United States to provide the Court with
relevant information from the Bureau of Prisons regarding Haynes’ medical history.
       On October 30, 2017, in Case Number 3:17-cr-0019, Haynes pled guilty to conspiracy
to possess with intent to distribute cocaine for his involvement in a drug trafficking
organization. On the same day, in Case Number 3:17-cr-0042, Haynes also pled guilty to
conspiracy to possess with intent to distribute cocaine for his involvement in a second,
separate drug trafficking organization. Thereafter, on April 5, 2018, Haynes was sentenced
to a term of imprisonment of 135 months in Case Number 3:17-cr-0019 and a term of
imprisonment of 78 months in Case Number 3:17-cr-0042, such terms to be served
concurrently.
       On June 16, 2020, Haynes filed a motion for compassionate release. See Case Number
3:17-cr-0019, ECF No. 420; Case Number 3:17-cr-0042, ECF No. 9. In his motion, Haynes
     Case: 3:17-cr-00042-RAM-RM Document #: 19 Filed: 07/22/20 Page 2 of 3
United States v. Haynes
Case Nos. 3:17-cr-0019 and 3:17-cr-0042
Order
Page 2 of 3

asserts that he suffers from obesity, diabetes, hypertension, and chronic kidney disease. Id.
at 2. Haynes argues that, if he were to contract COVID-19, he is at an increased risk of severe
illness due to his medical conditions. Haynes argues that this increased risk presents an
extraordinary and compelling reason to warrant relief under 18 U.S.C. § 3582(c)(1)(A).
       On June 30, 2020, the United States filed an opposition to Haynes’ motion for
compassionate release. See Case Number 3:17-cr-0019, ECF No. 421; Case Number 3:17-
cr-0042, ECF No. 11. In its opposition, the United States argued that the Court is barred from
considering Haynes’ motion for compassionate release due to his failure to exhaust his
administrative remedies. Id. at 7-10. The United States also argued that, even if Haynes has
exhausted his administrative remedies, he has not shown that extraordinary and compelling
reasons warrant his release. Id. at 11-12.
       On July 10, 2020, the Court entered an order holding Haynes’ motion for
compassionate release in abeyance pending supplementation of the record. See Case Number
3:17-cr-0019, ECF No. 422; Case Number 3:17-cr-0042, ECF No. 12. In so doing, the Court
found that Haynes had exhausted the requirements of 18 U.S.C. § 3582(c)(1). See id. at 5. The
Court also ordered the United States, by no later than July 17, 2020, to provide a list of at
least three experts who could testify as to Haynes’ medical conditions and their interaction
with COVID-19.
       On July 17, 2020, the United States filed a response to the Court’s July 10, 2020, order
identifying a number of BOP medical experts. See Case Number 3:17-cr-0019, ECF No. 427;
Case Number 3:17-cr-0042, ECF No. 17. In its response, the United States noted that, “on July
17, 2020, the United States was advised by the BOP of information regarding Haynes’ medical
history that can affect the Court’s analysis of his petition for compassionate release.” Id. at 2.
Nevertheless, due to concerns regarding the Healthcare Insurance Portability and
Accountability Act (“HIPAA”), the United States did not disclose that information in its
response.
       In general, HIPAA governs the confidentiality of medical records and regulates how
"covered entities" can use or disclose "individually identifiable health (medical) information
(in whatever form) concerning an individual." 45 C.F.R. §§ 160 and 164. Significantly, “[a]
     Case: 3:17-cr-00042-RAM-RM Document #: 19 Filed: 07/22/20 Page 3 of 3
United States v. Haynes
Case Nos. 3:17-cr-0019 and 3:17-cr-0042
Order
Page 3 of 3

covered entity may use or disclose protected health information without the written
authorization of the individual” in certain enumerated circumstances. See 45 C.F.R.
§ 164.512. Relevant here, “[a] covered entity may disclose protected health information in
the course of any judicial or administrative proceeding . . . [i]n response to an order of a court
. . . provided that the covered entity discloses only the protected health information expressly
authorized by such order.” 45 C.F.R. § 164.512(e)(1).
       Here, Haynes has placed his medical conditions at issue in his request for
compassionate release. Given this, disclosure of such information is both necessary and
permissible. See United States v. Wilk, 572 F.3d 1229, 1236 (11th Cir. 2009) (holding that,
where the district court admitted a defendant’s medical records because he had placed his
medical conditions at issue, “the district court correctly concluded that HIPAA authorizes the
disclosure of confidential medical records . . . in the course of a judicial proceeding, in
response to a court order”); cf. Caldwell v. Beard, 324 F. App'x 186, 188 (3d Cir. 2009) (finding
that a BOP medical director did not violate a prisoner’s Fourteenth Amendment right to
privacy where the BOP medical director disclosed the prisoner’s medical records to an
adjudicative officer responsible for responding to the prisoner’s claim in which he placed
his medical condition at issue). As such, the Court will order the United States to provide
such information from Haynes’ medical history as is relevant to his request for
compassionate release for the Court’s consideration under seal.
       The premises considered, it is hereby
       ORDERED that, by no later than July 24, 2020, the United States shall file a brief,
under seal, providing the Court with such information from Haynes’ medical history as is
relevant to his request for compassionate release.




    Dated: July 22, 2020                                    /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge
